UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

  RHONDA GRIBENSK,

                       Plaintiff,
                                                            Civil Action No. 18-CV-523
                 -v-

  NANCY A. BERRYHILL,                                       CONSENT ORDER TO
  Acting Commissioner Of Social Security,                   REMAND UNDER SENTENCE 4
                                                            OF 42 U.S.C. § 405(g)
                       Defendant.


       This matter having been opened to the Court by Grant C. Jaquith, Acting United States

Attorney for the Northern District of New York, attorney for Defendant, Jean Del Colliano, Special

Assistant United States Attorney, of counsel, for an Order remanding the within cause of action to

the Defendant under the fourth sentence of 42 U.S.C. § 405(g), so that further administrative action

may be taken; and Plaintiff, through the undersigned attorney, having consented to the within order

and the requested remand, and the parties having agreed that if a new hearing is necessary, that

this matter will be assigned to a different administrative law judge, and the Court having

considered the matter,



                       9th
       IT IS on this ________           October
                              day of ________________________________, 2018;



       ORDERED that the final decision of the Commissioner be and hereby is REVERSED, and

the matter is REMANDED to the Defendant for further administrative action; and it is further
       ORDERED that the clerk of the Court shall enter judgment in favor of the Plaintiff and

against the Defendant, after which, the matter shall be considered DISMISSED with prejudice.




                                    ________________________________________
                                    HON. THOMAS J. MCAVOY
                                    Senior U.S. District Judge



The undersigned hereby consent to the form and entry of the within order:



Dated: October 2, 2018

                                            Grant C. Jaquith
                                            United States Attorney

                                    By:      /s/ Jean Del Colliano
                                            Jean Del Colliano
                                            Special Assistant U.S. Attorney
                                            Attorney for Defendant


                                            Mark A. Schneider


                                    By:     /s/ __Mark Schneider_________
                                            Mark A. Schneider
                                            Attorney for Plaintiff
